Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 9/6/2021. Claims 1 and 11 are independents. Claims 3 and 13 are canceled. There are no amendments to any claims. Claims 1, 2, 4-12 and 14-22 are currently pending.

Response To Arguments
Applicant argues, with respect to independent claims 1 and 11 (and their respective dependent claims), that the combination of Sato in view of Maksumov does not disclose (i) converting, when the first format is not a predetermined format, the setting file: (1) in the first format into an intermediate format; and (2) in the intermediate format into a second format.
Examiner respectfully disagrees. Maksumov teaches a communication is received in a first protocol from a first system or device where the communication includes data in a first format [thus not a common format nor a second format] (FIG. 6 and para. 0052), at operation 606 where a corresponding data adapter module (e.g., one of the data adapter modules 110) is selected to convert the data in the first format 153 to data in the common data format 151 [common data format is interpreted as an intermediate format] (FIG. 7 operation 608 and para. 0053). Then, the gateway service module 108 uses the configuration table 103 (see FIG.5) to select the corresponding 
Further, applicant argues, with respect to independent claims 1 and 11 (and their respective dependent claims), that the combination of Sato in view of Maksumov does not disclose (ii) separating the plurality of types of data from the setting file in the second format and extracting individual data for each of the plurality of users.
Examiner respectfully disagrees. Sato teaches setting file defining a plurality of types of data including identification information corresponding to each of a plurality of users (FIG. 2 and para. 0060; the access point connection parameter 21 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate. Further in para. 0061; the wireless terminal connection parameter 22 is a parameter required the wireless terminal 11 to communicate with the access point 12 according to a predetermined wireless communication specification. For example, it is preferable that the wireless terminal connection parameter 22 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate). Sato also teaches on the access point 12 side, the connection parameter acquisition means 123 extracts the access point connection parameter 21 from the connection parameter 2 received 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20090055541 A1), hereinafter Sato, in view of Maksumov et al. (US20160127514 A1), hereinafter Maksumov.

Regarding claims 1 and 11, Sato teaches a wireless relay device (FIG. 1 access point 12) comprising: a memory storing instructions; and a processor that implements the instructions to execute a plurality of tasks, including (para. 0046 The control of the operations is performed by, e.g., a CPU which is a microcomputer constituting a control 
a receiving task that receives a setting file in a first format for defining a setting content relating to a wireless network (para. 0046 a connection parameter acquisition means 123 for acquiring a connection parameter including terminal connection parameter and access point connection parameter I from the connection parameter server 13), the setting file defining a plurality of types of data including identification information of a wireless terminal to correspond to each users (FIG. 2 and para. 0060 the access point connection parameter 21 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate. Para. 0061 the wireless terminal connection parameter 22 include at least one of the following wireless parameters: an ID, a password corresponding to the ID, a user name, a password corresponding to the user name, and electronic certificate); and
a setting task that sets a wireless network for each of the plurality of users based on the individual data for the user (para. 0052 After acquiring the connection parameter 2, the connection parameter acquisition means 123 sets the access point connection parameter 21 in the access point side wireless communication means 124 and stores the wireless terminal connection parameter 22 in the terminal connection parameter holding means 122).
While Sato teaches one (each) user, does not explicitly teach each of plurality of users. However, wireless access point are well known for serving a  having a connection parameter as disclosed by Sato as described above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the old and well known wireless access point to serve a plurality of users. 
Sato does not explicitly disclose a converting task that converts, when the first format is not a predetermined format, the setting file: in the first format into an intermediate format; and in the intermediate format into a second format; a separating task that separates the plurality of types of data from the setting file in the second format and extracts individual data for each of the users. However, in an analogous art, Maksumov teaches a converting task that converts, when the first format is not a predetermined format, the setting file: in the first format into an intermediate format; and in the intermediate format into a second format (FIG. 2, FIG.6 and FIG. 7, para. 0023, wireless communication; para. 0053-0055, detailed operations in FIG. 6 converting first data format [first format] from first device to second data format [second format] from second device via common data format [intermediate format]); a separating task that separates the plurality of types of data from the setting file in the second format (the result of conversion) and extracts individual data for each of the users (FIG. 6 step 614 and para. 0055, The method 600 then continues at operation 612 with the relevant data (examiner interprets a relevant data as sorted data which is equivalent to separated data) is converted from the common data format 151 (e.g., XML) to the second data format (see operation 614). Thereafter, the converted data is communicated using the selected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato and Maksumov because it provide a way for communication between devices using their own data formats and with different existing protocols (Maksumov para. 0002).

Claims 2, 9, 10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Maksumov, as applied in the claims above, further in view of Nagata (JP 2007110190 A).

Regarding claims 2 and 12, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above. Sato further teaches wherein the setting file further defines a setting content (para. 0046 a connection parameter acquisition means 123 for acquiring a connection parameter including terminal connection parameter and access point connection parameter from the connection parameter server 13).
The combination of Sato and Maksumov does not explicitly disclose wherein the setting file further defines a setting content relating to an authentication, the plurality of types of data further include information about an authentication system, and the setting task sets an authentication for each of the plurality of users based on the individual data for the user. However, in an analogous art, Nagata teaches (p.5/10, the wireless LAN terminal 1 that been set and the wireless LAN terminal 9 that has not set communicate with each other using a specific encryption method set in advance. Here, for example, WPA2-PSK in the IEEE 802.11 standard is adopted as the encryption method, and the setting data of this WPA2-PSK is also incorporated in the program in advance at the manufacturing stage in the same manner as ESSID, and is fixed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Maksumov and Nagata because various techniques for easily performing the work have been proposed (Nagata background section).

Regarding claims 9 and 19, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above.
The combination of Sato and Maksumov does not explicitly disclose wherein the information about the authentication system includes information about at least one of EAP-TLS, EAP-TTLS, EAP-PEAP, EAP-FAST, EAP-MD5, WPA-PSK, and WPA2- PSK. However, in an analogous art, Nagata teaches wherein the information about the authentication system includes information about at least one of EAP-TLS, EAP-TTLS, EAP-PEAP, EAP-FAST, EAP-MD5, 
Therefore, it would have been obvious to one of ordinary skill in the teachings of Sato and Nagata because various techniques for easily performing the work have been proposed (Nagata background section).

Regarding claims 10 and 20, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above.
The combination of Sato and Maksumov does not explicitly disclose wherein the identification information of the wireless terminal includes a MAC address, and the wireless relay device includes identification information ESSID. However, in an analogous art, Nagata teaches wherein the identification information of the wireless terminal includes a MAC address (p.5/10, The initial setting information storage unit 41 of the wireless LAN control device 4 stores initial setting information for each wireless LAN terminal 9 that has not been set in association with the MAC address that is terminal identification information), and the wireless relay device includes identification information ESSID (p.5/10, an ESSID according to the IEEE 802.11 standard is used as network identification information, and the ESSID data is pre-installed in the program at the manufacturing stage, and the wireless LAN terminal set in the connection group based on the fixed ESSID).
.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Maksumov, as applied in the claims above, further in view of Koga (US 20060039334 A1).

Regarding claims 4 and 14, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above.
The combination of Sato and Maksumov does not explicitly disclose wherein the plurality of tasks include a transmitting task that transmits the individual data for each of the plurality of users to other wireless relay devices to be linked with the wireless relay device. However, in an analogous art, Koga teaches the plurality of tasks include a transmitting task that transmits the individual data for each of the plurality of users to other wireless relay devices to be linked with the wireless relay device (para. 0027, the wireless LAN access point, which performs connection control of wireless LAN clients by using their MAC addresses as first classification addresses, periodically accesses another wireless LAN access point via the network by using the IP address, i.e., second classification address, of the latter access point restored in the former access point, acquires the connection control information already set in that other wireless LAN 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Maksumov and Koga because it would provide a wireless network communication control apparatus and a network system wherein wireless network client connection control information with identical contents can be set in a simple manner and at low cost in a plurality of wireless network communication control apparatuses (Koga para. 0007).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Maksumov, as applied in the claims above, further in view of Li (CN 101090339 A).

Regarding claims 5 and 15, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above. 
The combination of Sato and Maksumov does not explicitly disclose .a generating task that generates an execution file for setting the wireless terminal based on the setting file; and .a transmitting task that transmits the execution file or information about the execution file to the wireless terminal; and transmitting the execution file or information about the execution file. However, in an analogous art, Li teaches a generating task that generates an execution file for setting the wireless terminal based on the setting file; and .a transmitting task that transmits the execution file or information about the execution file to the wireless terminal; and transmitting the execution file or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Maksumov and Koga because it would provide realizing service configuration of a network (Li Abstract).

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Nagata, as applied in the claims above, further in view of Nogawa (US 20110228330 A1).

Regarding claims 6 and 16, the combination of Sato and Nagata teaches all of the limitations of claims 2 and 12, as described above.
The combination of Sato and Nagata does not explicitly disclose wherein the plurality of tasks include: an authenticating task that authenticates the wireless terminal to connect to the wireless network; and a transmitting task that transmits information indicating that the authentication has been successfully performed to the wireless 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Nagata and Nogawa because it provides a technique that may support the user to designate the wireless setting (Nogawa para. 0014).

Regarding claims 8 and 18, the combination of Sato and Nagata teaches all of the limitations of claims 2 and 12, as described above. Sato further teaches wherein the task provides: the identification information of the wireless terminal for the wireless 
The combination of Sato and Nagata does not explicitly disclose an authentication system required of the wireless terminal for the wireless terminal to connect to the wireless network via the wireless relay device. However, in an analogous art, Nogawa teaches an authentication system required of the wireless terminal for the wireless terminal to connect to the wireless network via the wireless relay device (para. 0016 When an external device (e.g., the multi-function device 10) attempts to achieve a wireless connection with the enterprise AP 60, the enterprise AP 60 causes the authentication server 62 to authenticate external device according to the wireless setting that is set in itself).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Nagata and Nogawa because it provides a technique that may support the user to designate the wireless setting (Nogawa para. 0014).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Maksumov, as applied in the claims above, further in view of Sato (JP 2005064737 A), hereinafter D1.

Regarding claims 7 and 17, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, as described above.
The combination of Sato and Maksumov does not explicitly disclose wherein the setting file includes information about a time zone in which the wireless terminal is connectable to the wireless network. However, in an analogous art, D1 teaches wherein the setting file includes information about a time zone in which the wireless terminal is connectable to the wireless network (FIG. 4 and p.3/7, FIG. 4 is a diagram showing the data structure of the user table, the user table includes the ID number of the user, the MAC address of the wireless LAN and expiration date for each client. Here, the term of validity indicates the term of time when the client is permitted to connect to the access point 60. When the term of validity expires, the client is deleted from the user table, Connection is refused).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Maksumov and D1 because it provides necessary restriction to access (D1 background section).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Maksumov, as applied in the claims above, further in view of Sagar et al. (WO 2015152956 A1), hereinafter Sagar.

Regarding claims 21 and 22, the combination of Sato and Maksumov teaches all of the limitations of claims 1 and 11, respectively, as described above.
The combination of Sato and Maksumov does not explicitly disclose wherein: the first format is described in a natural language, the second format is a format of an environment setting file, and the intermediate format is a format acceptable by the converting task to convert the first format into the second format. However, hardware or software or the like configuration files take all the type of formats is well-known in the art for different type of devices, different protocols, different applications running on modern systems or legacy systems to work together, as well as evidenced by Sagar (para. 0057, … [f]or example, enterprise data may include… configuration data; configuration data may include RESTful data [may be HTTP style],… extended markup language (XML) files).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sato, Maksumov and Sagar because it provides a way to resolve issues with different data, operating system and in general environment between consumer and service provider. (Sagar para. 0057).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MENG LI/Primary Examiner, Art Unit 2437